Citation Nr: 1544158	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to March 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  

In a May 2014 decision, the Board denied service connection for hypertension as secondary to service-connected type II diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was vacated pursuant to a February 2015 Joint Motion for Remand (Joint Motion or JMR) on the basis that the Board erred by failing to obtain a medical opinion addressing whether hypertension was related to presumed herbicide exposure during service. 

In April 2015, the Board remanded the issue on appeal for a supplemental VA medical opinion addressing the question of whether hypertension was caused by or etiologically related to presumed herbicide exposure during service.  In June 2015, a supplemental VA medical opinion was obtained.  In July 2015, the Agency of Original Jurisdiction (AOJ) readjudicated the appeal.  In consideration thereof, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The record shows that the Veteran filed a VA Form 21-0958 (Notice of Disagreement) in September 2015.  On the form, he alleged that the AOJ had failed to calculate accurately the disability compensation and that he was entitled to a combined 100 percent rating effective from April 3, 2012, rather than the current effective date of June 9, 2014 for the combined 100 percent rating.  Although the Veteran then noted that he was appealing a September 2015 decision, the correspondence sent to the Veteran in September 2015 was the only explanation of how the disability compensation had previously been determined in the July 2014 rating decision and was not the rating decision that assigned the effective date of June 9, 2014 for the combined 100 percent rating.  See September 24, 2014 letter.  The July 2014 rating decision granted a higher rating of 70 percent for open angle glaucoma with cataracts effective from June 9, 2014, a higher rating of 20 percent for right lower extremity peripheral neuropathy effective from June 9, 2014, and a higher rating of 20 percent for left lower extremity peripheral neuropathy effective from June 9, 2014, and determined that a combined 100 percent rating and Dependents' Educational Assistance (DEA) for the Veteran's children was warranted effective from June 9, 2014.  

Because the Veteran did not initiate an appeal of the July 2014 rating decision within the one-year appeal period, the July 2014 rating decision became final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).  Thus, the September 2015 VA Form 21-0958, which was received months after the appeal period for the July 2014 rating decision had expired, is not a timely notice of disagreement of the July 2014 rating decision determining that a combined 100 percent rating effective from June 9, 2014 was warranted.  The correspondence received from the Veteran on July 31, 2015 asking whether he was entitled to an effective date earlier than June 9, 2014 for a combined 100 percent rating and Dependents' Educational Assistance (DEA) benefits for his children, even if construed as a notice of disagreement, was also received approximately one week after the one-year appeal period for the July 2014 rating decision had expired and was not timely.  For these reasons, a remand for issuance of a Statement of the Case (SOC) on the issue of an earlier effective date for the grant of DEA benefits and a combined 100 percent rating is not warranted in this particular case.  Manlincon v. West, 12 Vet. App. 238 (1999); see also Rudd v. Nicholson, 20 Vet. App. 296   (2006) (holding that, once an effective date issue becomes final, a subsequent attempt to claim an earlier effective date is an attempted freestanding claim for an earlier effective date that is a legal nullity). 

Nevertheless, after consideration of the Veteran's contentions, the Board finds that the issue of entitlement to an effective date earlier than June 9, 2014 for the grant of a combined 100 percent disability rating and DEA benefits based on clear and unmistakable error (CUE) in the July 2014 rating decision has been raised by the record.  See July 31, 2014 letter from the Veteran and September 2015 VA Form 21-0958; see also Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994) (a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office).  Because that issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from January 1969 to March 1970, so is presumed to have been exposed to herbicides during service.

2.  There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

3.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

4.  Hypertension is not causally or etiologically related to service, to include presumed herbicide exposure during service.

5.  Hypertension is not caused by, or increased in severity beyond the natural progress of the disease by, service-connected diabetes mellitus.  



CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to presumed herbicide exposure and as secondary to service-connected diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2010 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish service-connected compensation benefits, including on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the Board notes that the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Also, the Veteran underwent VA examinations in connection with the appeal in July 2010 and September 2011.  Both VA examinations were performed by the same VA medical examiner (i.e., the July 2010 VA examiner).  Also, pursuant to the Board's prior remand directives, a supplemental VA medical opinion was obtained in April 2014 and June 2015 from the July 2010 VA examiner addressing the secondary service connection theory of aggravation, as well as the theory that hypertension was caused by presumed herbicide exposure during service.  The July 2010 VA examiner provided the medical opinions based on an accurate medical history provided by the Veteran and review of the record, and considered the Veteran's complaints and reports of limitations as it related to current symptomatology and its effects on his daily life.  The July 2010 VA examiner also performed a thorough physical examination of the Veteran, including laboratory tests.  In consideration thereof, the Board finds that the July 2010 VA medical examiner had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  The collective VA medical opinions were also supported by adequate rationale.  

In a May 2011 statement, the Veteran requested to be provided with another VA medical examination by a physician who specialized in treatment for diabetes mellitus; however, the evidence does not show that diabetes mellitus presents such a complex disability picture that a VA medical opinion from a physician who specializes in treatment of diabetes mellitus to address the medical question of whether a nexus relationship between hypertension and service-connected diabetes mellitus exists, on either a causation or aggravation basis, is warranted in this case.  The July 2010 VA examiner is trained as a physician and has the requisite medical expertise to provide a competent medical opinion on the question of whether hypertension was caused or aggravated by diabetes mellitus, as well as whether it is causally or etiologically related to service (i.e., presumed herbicide exposure during service).  The July 2010 VA medical examiner provided sound rationale for the medical opinion based on consideration of the particular facts presented in this case and medical principles.  There is no indication that the VA medical opinions provided by the July 2010 VA examiner are inadequate; therefore, no further medical examination or medical opinion is needed in this case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing: (1) fully explains the issues and (2) suggests the submission of evidence that may have been overlooked.  At the July 2013 Board hearing, the VLJ identified the issue on appeal and posed several questions during the hearing in order to elicit testimony regarding why the Veteran believed that hypertension was secondary to service-connected diabetes mellitus type II.  Because there was evidence on each element of service connection in the record at the time of the Board hearing, including both VA and private medical nexus opinions, there was no missing or overlooked evidence identified at the Board hearing.  At the time of the Board hearing, the Veteran had not yet advanced the theory that hypertension was due to presumed herbicide exposure in service.  See Bryant (recognizing that even an actual hearing notice deficiency was cured by subsequent Board remand actions for a VA medical opinion).  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.  

Given the foregoing, the Board finds that the Veteran has been provided with proper notice, and all relevant facts have been properly and sufficiently developed in this appeal; therefore, no further notice or development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hypertension, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include hypertension.  See 38 C.F.R. § 3.309(e).

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).


Service Connection Analysis

The Veteran contends that hypertension was caused or aggravated by the service-connected diabetes mellitus type II.  See July 2013 Board hearing transcript, pages 9-11; see also May 2011 written statement from the Veteran.  In the alternative, he contends that hypertension was caused by herbicide exposure during service.  Because the Veteran served in the Republic of Vietnam from January 1969 to March 1970, he is presumed to have been exposed to herbicide agents during service.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015). 
	
After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that current hypertension was either caused or permanently worsened beyond the natural progression (i.e., aggravated) by the service-connected diabetes mellitus type II.  After interview and evaluation of the Veteran and review of the record, the July 2010 VA examiner opined that hypertension was less likely than not caused by, or the result of, service-connected diabetes mellitus.  See July 2010 and September 2011 VA examination reports.  When providing rationale for the medical opinion, the July 2010 VA examiner explained that diabetes mellitus did not cause hypertension in the absence of renal disease.  See also July 2010 VA examination report (explaining that diabetes had not been shown to initiate hypertension in the absence of renal disease).  Earlier in the September 2011 VA examination report, the July 2010 VA examiner noted that the evidence did not show kidney disease.  

Additionally, after considering the question of whether hypertension was permanently worsened beyond the normal progression of the disease (i.e., aggravated) by the service-connected diabetes mellitus, the July 2010 VA examiner provided a negative medical opinion.  See April 2014 VA examination report.  When providing rationale for the medical opinion, the July 2010 VA examiner explained that, when the Veteran was diagnosed with hypertension, he was placed on medication (i.e., lisinopril 20 milligrams (mg)/ hydrochlorothiazide (HCTZ) 12.5 mg), and was still on the same dosage with blood pressure under good control.  The April 2014 VA medical examiner added that it was common for patients with only hypertension to have to increase their medications the longer they have the condition due to the natural progression of hypertension; however, the Veteran had not had to increase his medication.  Thus, in essence, the July 2010 VA examiner opined that hypertension had not increased in severity since being diagnosed in 2009; therefore, no "aggravation" of hypertension by service-connected diabetes mellitus was demonstrated.  

The July 2010 VA examiner has medical expertise, had adequate information on which to base the medical opinions, and provided adequate rationale based on an accurate medical history and medical principles.  For these reasons, the collective VA medical opinions are of significant probative value and weigh against a finding of service connection for hypertension on either a secondary causation or secondary aggravation basis.    

Although the Veteran submitted an August 2010 private medical statement wherein the treating physician purported to opine that hypertension was related to the service-connected diabetes mellitus, the treating physician provided no rationale for the purported medical opinion; therefore, it is of no probative value and is outweighed by the VA medical opinions discussed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).    

The Veteran has also submitted medical articles from the internet in support of the appeal.  One medical article discusses the risks of high blood pressure for persons with diabetes.  It reads that as many as two out of three persons with diabetes have high blood pressure, and, because of the risks of high blood pressure to persons with diabetes, the American Diabetes Association and the National Institutes of Health recommend a lower blood pressure target than the general public.  It also reads that blood pressure can be controlled with lifestyle changes, such as diet, exercise, and medication.  Although the medical article is listed under the subheadings "Living with Diabetes > Complications," the medical article does not specifically state that the disease of hypertension was either caused by diabetes mellitus, or permanently worsened beyond the natural progression by diabetes mellitus.  Instead, it merely reads that there is increased "risk" of high blood pressure to persons with diabetes.  Also, unlike the VA medical opinions, the medical article does not take into account the specific facts and circumstances presented in this case.  For these reasons, the medical article is of lesser probative value than the collective VA medical opinions discussed above.   

Another medical article identifies diabetes mellitus as a risk factor for coronary artery disease, and notes, among other things, that diabetes mellitus damaged blood vessels and increased the risk of heart attack, stroke, and kidney failure.  The medical article reads that most complications of diabetes mellitus were the result of problems with blood vessels, and high sugar levels over a long period of time caused narrowing of both the large and small blood vessels.  The medical article also states that heart attacks and strokes were more common among people with diabetes; however, the medical article does not specifically discuss the effects of diabetes mellitus on hypertension.  Also, unlike the VA medical opinions, the medical article does not take into account the specific facts and circumstances presented in this case.  For these reasons, the medical article is of lesser probative value than the collective VA medical opinions discussed above.   

The Board further finds that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  Review of the Veteran's STRs, which are complete, shows that the blood pressure readings were consistently within normal limits during service, to include at the March 1970 service separation examination (i.e., 120/80).  Also, on the March 1970 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had high or low blood pressure.  

Because blood pressure readings were recorded during service and were within normal limits, and the Veteran was specifically asked if he then had or had ever had high blood pressure on the March 1970 service separation report of medical history and then denied having any history of high blood pressure while affirmatively reporting a history of ear, nose, and throat trouble and a "trick" or locked knee at that time, the Board finds that hypertension is a condition that would have ordinarily been recorded during service, including at the service separation examination; therefore, the lay and medical evidence generated contemporaneous to service is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provide evidence against a finding of hypertension or "chronic" symptoms of hypertension during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no vascular injury or disease or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds that the evidence shows that symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The evidence shows that hypertension was first diagnosed and treated in 2009, approximately 39 years after service separation.  See December 2009 VA treatment record (noting an assessment of hypertension); December 2009 VA examination report (denying a history of hypertension or hypertension treatment).  The thirty-nine year gap between service and the onset of hypertension is one factor that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The absence of post-service diagnosis and treatment for nearly four decades after service is not the only factor relied upon by the Board in making this finding, but is only one of several factors relied upon, and the Board's reliance upon this factor is consistent with the Court's balanced holding in Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" hypertension symptoms or hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that hypertension, which was first manifested many years after service, was not caused by any in-service event, including herbicide exposure during service.  As noted, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process indicated that there was "limited or suggestive evidence" of a possible relationship between herbicide exposure and hypertension that developed many years later; however, the possibility could not clearly be distinguished from more prevalent scientifically established risk factors in evaluating the risk to individual veterans.  It was also noted that there were limitations in the studies regarding hypertension.  See 79 Fed. Reg. 20,309, 20,310 (April 11, 2014).  

After reviewing the record, the July 2010 VA examiner, in a June 2015 supplemental opinion, opined that it was less likely than not that the Veteran's hypertension was causally or etiologically related to service or presumed herbicide exposure during service.  In support of the medical opinion, the July 2010 VA examiner reasoned that, although the exact etiology of primary hypertension was unclear, the medical literature identified a number of risk factors that were strongly and independently associated with its development, including age, obesity, family history, race, reduced nephron number, high-sodium diet, excessive alcohol consumption, physical inactivity, diabetes and dyslipidemia, personality traits and depression, and hypovitaminosis D.  The July 2010 VA examiner noted that the Veteran was diagnosed with essential hypertension in 2009, and was then noted to be obese, which is a major risk factor for the development of hypertension.  The July 2010 VA examiner further explained that, with obesity being a major risk factor for hypertension and the National Academy of Sciences finding of only "limited or suggestive evidence" of an association between exposure to herbicide agents and hypertension, it was less likely than not that hypertension was caused by service or the presumed herbicide exposure during service, but was more likely due to obesity.   

Because the July 2010 VA examiner had an accurate history, medical expertise and training, and provided a sound rationale for the medical opinion, the June 2015 VA medical opinion is of significant probative value.  There is no medical opinion to the contrary of record.  As such, direct and presumptive service connection for hypertension may not be established, including as due to herbicide exposure.  
38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the Veteran has asserted his belief that the service-connected diabetes mellitus caused or aggravated hypertension or that hypertension was alternatively caused by presumed herbicide exposure, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension, including the relationship between the complex cardiovascular and endocrine system diagnoses of hypertension and diabetes mellitus on a causal or aggravation basis.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of complex interactions between different body systems (cardiovascular and endocrine), and involve making findings based on medical knowledge and clinical testing results.  In addition, while a medical opinion considers symptoms to help determine the dates of onset of disabilities of hypertension and diabetes, the opinion is not based primarily on the reported symptoms that are capable of lay observation.  Consequently, the Veteran's purported opinion relating hypertension to the service-connected diabetes mellitus on either a causation or aggravation basis or to presumed herbicide exposure during service is of no probative value.  

Thus, the weight of the evidence is against a finding that hypertension was incurred in or was otherwise caused by active service, to include presumed herbicide exposure, or was caused or aggravated by service-connected diabetes mellitus type II.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for hypertension, including as due to presumed herbicide exposure or secondary to the service-connected diabetes mellitus type II, so the appeal must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, including as due to herbicide exposure and as secondary to service-connected diabetes mellitus, is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


